Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an Allowance in response to the amendments filed on 3/15/2022.
Claims 1 and 8 are currently amended.
Claims 2-7 and 9-14 were previously presented.
Claims 15-20 were previously cancelled.
Therefore, claims 1-14 are pending and allowed below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments have been fully considered and they are moot in the light of Applicant’s claims amendments (please see the remark on pages 8-10).  Thus, the rejections are withdrawn in the light of Applicant’s claims amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Friday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ben Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.


/TIEN C NGUYEN/Primary Examiner, Art Unit 3694